Citation Nr: 1547583	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected fracture of the nose.
 
 2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected low back disability and/or neck disability.
 
 3.  Entitlement to service connection for disability of the upper extremities (bilateral shoulders and arms) and chest, to include as secondary to service-connected neck disability.
 
 4.  Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative disc disease of the thoracolumbar spine.
 
 5.  Entitlement to a compensable evaluation for a fracture of the nose.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 1992 and from May 1994 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the July 2008 rating decision, the RO continued a 20 percent rating for the Veteran's service-connected low back disability.  In the August 2009 rating decision, the RO continued a noncompensable rating for the Veteran's service-connected nose fracture and denied service connection for depression and sleep apnea.  In the January 2011 rating decision, the RO denied, in pertinent part, the Veteran's service connection claims for PTSD, bilateral arm pain, bilateral shoulder pain, and muscle spasms to the upper extremities and chest.  

In December 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).   
In March 2014, these matters were remanded in order to afford the Veteran a Board hearing.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2014.  The transcript has been associated with the record. 

In January 2015, the Board dismissed the issue of entitlement to a TDIU, reopened the claims for service connection for sleep apnea and neck disability and remanded the remaining issues on appeal for further development in January 2015.  The case has now been returned for appellate review.  

The Board also remanded the issue of entitlement to service connection for neck disability, including muscle spasms and pain.  In a February 2015 rating decision, the RO granted service connection for cervical strain, representing a full grant of the benefit sought on appeal.  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder and disability of the upper extremities (bilateral shoulders and arms) and chest are addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected low back strain with degenerative disc disease of the thoracolumbar spine has been manifested by pain and limitation on motion; but without forward flexion limited to 30 degrees or less and there have been no findings of favorable ankylosis, incapacitating episodes of at least four weeks over the past 12 months, or associated neurological abnormalities with the exception of the already service-connected radiculopathy of the right and left lower extremities.  

2.  For the entire appeal period, the Veteran's fracture of the nose has not been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected low back strain with degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).  

2.  For the entire appeal period, the criteria for a compensable evaluation for fracture of the nose not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With respect to the issues decided herein, the Veteran was sent letters in July 2007 and February 2008 and March 2009 that fully addressed all notice elements and was sent prior to the initial RO decisions in this matter.  The letters provided information as to what evidence was required to substantiate the claims for increased ratings and of the division of responsibilities between VA and a claimant in developing an appeal.  Further, the letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service private and VA treatment records, Social Security Administration (SSA) records, and VA examination reports.  The RO has requested and/or obtained all private treatment records identified by the Veteran.  Moreover, the Veteran's statements in support of the claim, including his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in October 2007, June 2008 and February 2015 to evaluate the severity of his service-connected low back disability and nose fracture.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent February 2015 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, in December 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO and in September 2014 before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO and undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the functional impact the Veteran's disabilities had on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remand the Board issued to develop these claims.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims herein decided based on the current record.

Finally, the Board finds that there was substantial compliance with the previous remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2014 remanded the case to afford the Veteran a Board hearing, which was done in September 2014.  In January, 2015, the Board directed the AOJ to request that the Veteran identify all outstanding VA and non-VA treatment records, obtain SSA records and schedule the Veteran for VA examinations.  In February 2015, the AOJ sent a letter to the Veteran requesting that he identify all additional treatment records.  As noted above, SSA records have been associated with the record and the Veteran was afforded VA examinations in February 2015 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Low Back Disability

The present appeal includes the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disability.  Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As in the instant case, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra. 

Prior to filing his current claim for an increase, the Veteran was afforded a VA examination in October 2007.  The claims file was reviewed.  The Veteran reported low back pain radiating into both legs.  The pain was characterized as sharp and constant.  The intensity was a 4 out of 10.  During flare-ups, pain level was a 9 due to activity and could last 4 to 10 days.  Prolonged walked, standing, squatting and twisting precipitated pain; whereas, rest, change in position and pain medication alleviated it.  There were no side effects noted from pain medication.  The Veteran did not use assistive devices but did use a brace.  He could walk 15 to 20 minutes before he developed significant back pain.  The Veteran had fallen twice in the past six months due to his right leg giving way and shooting pain.  

It was observed that he worked as a youth corrections officer, which required restraining young men at times.  During a flare-up, he could not perform take-down techniques for correction officers that required strenuous activity.  He had missed 75 to 90 days of work due to his back.  He was able to attend to activities of daily living.  

On physical examination, range of motion was 15 degrees extension, 60 degrees flexion, and 20 degrees left and right lateral flexion and left and right lateral rotation.  The examiner observed more pain at extremes.  The examiner noted that the Veteran had constant pain with increase of pain at extreme range of motion.  However, there was no change in pain or range of motion upon repeated and resisted testing.  No additional limitations were noted.  He had tenderness on palpation of the low back.  There was no spasm or guarding noted.  The Veteran had preserved spinal contour with no postural abnormalities, but gait was with a right limp.  With the exception of decreased sensation and strength in the lower extremities, no other neurological abnormalities were observed.  The examiner indicated that there were no incapacitating episodes in the past 12 months.  The diagnosis was lumbar spine degenerative disc disease and mild radiculopathy of the bilateral lower extremities.  The examiner concluded that there was no change in pain or range of motion and no additional limitation was noted upon three repetitions.  

In January 2008, the Veteran filed his current claim for an increased rating indicating that would not be able to return to work due to his back condition.  

The Veteran was afforded another VA examination in June 2008.  The claims file was reviewed.  At this time, the Veteran reported constant pain at level 7 which could flare-up to a 10 due to activity and could last all day.  Flare-ups were precipitated by prolonged walking and standing and were alleviated with rest and pain medication.  There were no side effects noted from medication.  He wore a back brace as needed and used a cane.  He fell in his yard because his legs gave way a month ago.  He suffered no significant trauma.  He could walk for 7 minutes before he developed significant back pain.  The pain radiated into both legs during flare-ups.  He was currently unemployed as he had been let go for medical reasons and had last worked June 1, 2008.  

On physical examination, gait was with a left limp, but station was stable and no ambulatory aides were noted.  Range of motion was 15 degrees extension, 60 degrees flexion, and 15 degrees left and right lateral flexion and left and right lateral rotation.  The examiner observed more pain at extremes.  The examiner indicated that it was difficult to separate left hip pain from back pain, but he had constant pain in the low back with increase of pain at extremes range of motion.  Again, there was no change in pain or range of motion upon repeated and resisted testing of the spine and no additional limitation was noted.  There was tenderness on palpation and pain on motion as stated.  No spasm or guarding was noted with preserved spinal contour, but gait was with a left limp.  On Lasegue's testing, he could lift the right leg higher than the left but both caused back pain.  The examiner again indicated that there was no change in pain, range of motion or additional limitation upon
three repetitions of range of motion.  There were no neurological findings with the exception of the lower extremities exhibiting decreased sensation.  The diagnosis was thoracolumbar spine degenerative disc disease, moderate.  The Veteran's limitations were as follows: no lifting over 25 pounds, no repetitive lifting from 15 to 25 pounds, no more than 6 times per hour; no climbing ladders, no repetitive back bending task no more than 6 times per hour; and no prolonged standing or walking no more than 15 minutes total combined per hour.  The examiner concluded that the Veteran had been working as a youth corrections trainer, which
sometimes require physical confrontation with a youth.  He was no longer considered capable of doing this job. 

In his July 2008 notice of disagreement, the Veteran reported severe pain that was unresolved with physical therapy, braces and medications.  He reported work restrictions of no bending, stooping, lifting more than 2 to 3 pounds, and sitting for more than 20 to 25 minutes.  He reported an inability to pay attention caused by pain medications.  He also reported missing work more than 4 days a month due to his back disorder. 

At his DRO hearing, the Veteran reported severe back pain, decreased motion and muscle spasms.  He reported that he could only bend forward about 12 degrees before muscle spasms.  His balance was off sometimes and he could not stand too long or sit too long, without changing positions constantly.  He also reported a decreased sex life.  He took medications for the pain, but they restricted his activity because they "knocked" him out.  In the past, he had received epidural injections.

Pertinent VA treatment records as well as private treatment records associated with the Veteran's SSA records have also been reviewed and considered.  Such records document complaints of severe back pain with stiffness and marked tenderness.  It was noted that the Veteran walked with a cane and had muscle spasms as well as decreased range of motion and limited movement.  However, the records do not provide range of motion findings for rating purposes.  An April 2014 MRI showed at L3-L4, there was a small posterior focal central disc protrusion with mild bilateral paracentral extension; mild degenerative spurring seen at the facet joints; and mild bilateral foraminal encroachment worse on the left.  At L4-L5, there was moderate diffuse posterior annular bulge and at least moderate degenerative spurring at the facet joints along with buckling of bilateral ligamentum flavum leading to moderate narrowing of the centra canal and moderate to severe
bilateral foraminal encroachment, worse on the left.  At L5-S1, there was moderate diffuse posterior annular bulge and moderate degenerative spurring at the facet joints, and moderate right foraminal encroachment and mild left foraminal
encroachment.

At the Board hearing, the Veteran reiterated his contentions.  He reported that he experienced low back pain immediately upon bending and that his low back disability had increased since the last examination.  

On remand, the Veteran was afforded another VA examination in February 2015.  The Veteran's VBMS file was reviewed.  The examiner diagnosed lumbosacral degenerative arthritis with disc bulges and muscular back strain.  Range of motion was 15 degrees extension, 45 degrees flexion, and 30 degrees right and left lateral flexion and right and left lateral rotation.  The examiner noted limitations for bending.  Pain on forward flexion and extension was noted on examination, but the examiner found that it did not result in or cause functional loss.  There was no additional loss of function or range of motion after three repetitions.  The examiner also indicated that the examination neither supports nor contradicts the Veteran's description of function loss with repetitive use over time.  It was also noted that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  At this time, the Veteran did not report any flare-ups and the examiner indicated that pain, weakness, fatigability and incoordination did not significantly limit functional ability with flare-ups.  There were no objective findings of guarding or muscle spasm.  There was no ankylosis or neurological abnormalities.  The examiner indicated that the Veteran did not have intervertebral disc syndrome requiring episodes of bed rest.  The Veteran occasionally used a cane because his knees gave way sometimes.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner observed that his back disorder impacted the Veteran's ability to work due to limitation for bending.  The examiner concluded that flexion was not reduced to 30 degrees or less, there was no ankylosis and no reported involuntary bowel or bladder issues.  

After reviewing the totality of the evidence, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent at any point during the course of the appeal.  There has been no objective findings of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion found was 45 degrees flexion documented at the February 2015 VA examination.  The examiner explicitly stated that flexion was not reduced to 30 degrees.  Moreover, the remaining medical evidence also fails to document flexion limited to 30 degrees.  The Board recognizes that the Veteran reported being able to only bend to 12 degrees at his DRO hearing.  However, this subjective statement made by the Veteran was not based on actual range of motion measurements; rather it was just the Veteran's opinion.  The Veteran has not been shown to have any medical expertise to make objective range of motion findings.  As such, the Board must find that the objective medical evidence based upon measurements performed by medical professionals with a goniometer to be more accurate of the Veteran's limitations and, thus, more probative.  

Again, the Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  All of the VA examinations only documented pain at the extreme and found no additional restrictions following repetitive use.    

In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  The most recent VA examiner, while acknowledging pain on flexion and extension, clearly determined that it did not result in or cause functional loss.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  Although the Veteran has previously reported missing significant time from work due to his back disorder, the Veteran has not described any incidents of physician prescribed bed rest.  Importantly, VA treatment records are silent with respect to any findings of physician prescribed bed rest at any point during the appeal period.  Moreover, all of the VA examinations indicated that there had been no incapacitating episodes.  

The Board recognizes that the Veteran has radiculopathy of both lower extremities associated with his low back disorder.  In November 2007, he was awarded service connection for these disorders and assigned separate 10 percent ratings for each leg.  The Veteran did not appeal this determination and thus, these matters are not currently before the Board.  Significantly, with the exception of radiculopathy of both lower extremities, there have been no objective findings of neurological abnormalities associated with the Veteran's low back disability during this period.  Importantly, the VA examinations and VA treatment records also documented no history of bowel or bladder incontinence.  Again, the most recent VA examiner clearly found no associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with her low back disability are adequately contemplated in the current 20 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, here, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.    

In conclusion, after reviewing the overall record, a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted.  As a preponderance of the evidence is against a rating in excess of 20 percent during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Fracture of the Nose

The Veteran is also seeking a compensable rating for fracture of the nose.  The RO has rated this disability under the hyphenated Diagnostic Code 6599-6502.  In the assignment of Diagnostic Code numbers, hyphenated diagnostic codes may be used.  See 38 C.F.R. § 4.27 (2015).  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  

Diagnostic Code 6502 pertains to traumatic deviation of the septum.  A 10 percent evaluation is assigned when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  No other evaluation for this disability is provided.  38 C.F.R. § 4.97 (2015).

At the October 2007 VA examination, the Veteran reported daily nasal airway obstruction that was worse during summer.  He was last treated for a sinus infection in May 2007 with oral antibiotics.  With respect to his chronic sinusitis, the Veteran had weekly frontal headaches and burning, itching eyes in the summer.  He was able to attend to his activities of daily living with no effect on occupation.  On physical examination, no nasal polyps were noted.  Importantly, there was no partial or complete obstruction of one or both nostrils.  There was no septal deviation, tissue loss, scarring or deformity of the nose or residuals of an injury to the pharynx.  The diagnoses were residuals of nasal fracture, status postoperative septoplasty, and allergic rhinitis/chronic sinusitis with headaches.

At the June 2008 VA examination, the Veteran reported that he had a septoplasty in 2000.  He had daily nasal airway obstruction and frontal headaches about three times weekly.  He has had no sinus surgery and took no medication for this disorder.  On physical examination, nasal passages were clear with good airway and without evidence of nasal polyps or deviated nasal septum.  There was no tenderness on palpation over the paranasal sinuses.  Oral mucosa was pink and moist without abnormal mass/lesion and grossly normal dentes.  The diagnoses were deviated nasal septum status postoperative septoplasty and chronic sinusitis.

VA treatment records showed that the Veteran reported that soda came out of his nose.  The records also documented sinus symptoms, including coughing and post-nasal drip.

In his DRO and Board hearing testimony, the Veteran asserted that he was not able to breathe through his nose and that his nasal passages were obstructed.  He reported that food and liquid came out his nose, which caused choking.  He also reported that he could not see clearly sometimes because of his allergies.  He further reported headaches, discharge and constantly swallowing mucus.   

As the Veteran testified at the Board hearing that his service-connected fracture of the nose had increased in severity, he was afforded another VA examination in February 2015.  The diagnoses were chronic sinusitis, allergic rhinitis, deviated nasal septum and status-post septoplasty, tonsillectomy and uvulectomy.  Again, the number of non-incapacitating and incapacitating episodes sinusitis over the past 12 months were noted on examination.  The examiner found no evidence of greater than 50 percent or complete obstruction of either nasal passage.  There were also no nasal polyps.  The Veteran did not have permanent hypertrophy of the nasal turbinates or any granulomatous conditions.  The Veteran did not have loss of part of, or scars of, the nose. 

Based on the evidence, the Board finds that an initial compensable rating under Diagnostic Code 6502 for septum nasal deviation is not warranted for fracture of the nose as the objective evidence does not demonstrate 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  All of the VA examinations clearly found that there was no partial or complete obstruction of either nostril.  

In fact, most of the Veteran's nasal symptoms have been attributed to his service-connected sinusitis.  In this regard, the Veteran is already receiving a separate 30 percent disability rating under Diagnostic Code 6512 for his service-connected sinusitis (frontal) and rhinitis and this rating is not currently before the Board.  Moreover, to give the Veteran a higher rating based on his sinus symptoms would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other.  

The Board has also considered the applicability of other rating criteria.  A higher rating is also not available under Diagnostic Code 6522 for allergic or vasomotor rhinitis as again the objective evidence does not demonstrate 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, or nasal polyps.  Moreover, Diagnostic Code 6504, pertaining to loss of part of, or scars of, the nose, is not warranted as the VA examinations showed that the Veteran had no tissue loss, scarring, or deformity of the nose.  Additionally, the examinations also indicate that the Veteran had no residuals of an injury to the pharynx, so Diagnostic Code 6521, which pertains to injuries of the pharynx, is also inapplicable.  

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, here, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected fracture of the nose; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.    

In conclusion, after reviewing the overall record, a compensable rating for the Veteran's service-connected fracture of the nose is not warranted.  As a preponderance of the evidence is against a compensable rating during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability and nose fracture with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's 20 percent rating for his low back contemplates the functional limitations as well as pain caused by his low back disability.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the back disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The objective findings concerning the Veteran's nose fracture are also contemplated by the assigned rating.  Moreover, a higher rating is available for nasal obstruction   under Diagnostic Code 6502.  The medical evidence of record primarily indicated that the Veteran's nose symptoms pertain to his service-connected sinusitis, which has been assigned a separate disability rating.  Thus, the assigned rating for nose fracture contemplates the Veteran's symptomatology.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability and nose fracture.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A disability rating in excess of 20 percent for low back strain with degenerative disc disease of the thoracolumbar spine is denied.

A compensable disability rating for fracture of the nose is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that the issue of service connection for sleep apnea was also remanded for a VA examination with opinion.  The examiner determined that the Veteran's sleep apnea was clearly due to anatomic factors, which were congenital or developmental in origin and would have resulted in sleep apnea had he never enlisted in service.  The examiner continued that the record was clear that the Veteran had adequate anatomical factors to explain the etiology of his sleep apnea.  Factors such as tonsillar hypertrophy, palatal and uveal hypertrophy adequately explain the cause of his sleep apnea from upper airway obstruction triggered on inspiration.  The traumatic nasal fracture played no role in the natural history of his sleep apnea, and in fact, his sleep apnea had followed the typical course of such a disorder, was not progressive now, and would be responsive to treatment were the Veteran compliant with CPAP, based on the titration study in 1999. 

In light of the VA examiner's opinion, the Board notes that Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  In this case, the February  2015 VA examiner determined that the Veteran's sleep apnea was congenital or developmental in origin, but he failed to clearly opine whether the Veteran's sleep apnea was a developmental defect subject to a superimposed injury or disease of congenital, developmental, or familial origin that was aggravated in service.  

Likewise, the issue of service connection for a psychiatric disorder was also remanded for a VA etiological opinion, which was done in February 2015.  The examiner determined that the Veteran's psychiatric disorder was not incurred during his period of active duty and provided a rationale for such opinion.  However, the examiner was also directed to provide an opinion as to whether the Veteran's psychiatric disorder was proximately due to or aggravated by his low back disability.  However, the examiner failed to provide such opinion.  Moreover, as noted above, the Veteran is also now service-connected for his neck disability.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies discussed above, the Board finds that additional addendum opinions are necessary with respect to these issues. 

Further, the Board notes that it previously remanded the claim for service connection for disability of the upper extremities (bilateral shoulders and arms) and chest for a VA examination with opinion.  The Veteran has asserted that he had a disorder of the upper extremities secondary to his now service-connected cervical disability.  The Veteran was afforded a VA examination pertaining to his cervical spine in February 2015.  A February 2015 addendum opinion found no radiculopathy of the upper extremities.  However, there was no further examination with opinion as to whether the Veteran has any other disability of the upper extremities, separate and distinct from his service-connected cervical strain, that were incurred in service, or secondary to the cervical strain.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, although the AOJ granted service connection for cervical strain, the issue of entitlement to service connection for a disability of the upper extremities and chest is still on appeal.  However, the AOJ failed to address this matter in the most recent supplemental statement of the case issued in March 2015.  As such, in order to avoid any prejudice to the Veteran, this matter must also be returned to the AOJ for initial consideration and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's Virtual VA record contains VA treatment records dated to September 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records prior from September 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the Veteran's VA treatment records dated from September 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.   Return the record, and a copy of this Remand, to the VA examiner who conducted the Veteran's February 2015 examination pertaining to his sleep apnea for an addendum opinion.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should state whether the Veteran's sleep apnea constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's sleep apnea is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service, to include the documented nose fracture?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's sleep apnea is a disease, was it aggravated beyond the natural progression during his military service, to include the documented nose fracture?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the Veteran's lay statements of continuing symptoms since service.  All opinions must be accompanied by a clear rationale.  

3.  After obtaining any outstanding treatment records, Return the record, and a copy of this Remand, to the VA examiner who conducted the Veteran's February 2015 VA psychiatric examination for an addendum opinion.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as whether such is at least as likely as not (a 50% or higher degree of probability) that Veteran's psychiatric disorder is caused or aggravated by the Veteran's service-connected low back and neck disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, the February 2010 VA examination report that indicated depression may be related to situational factors, including low back pain, and the Veteran's lay statements.  The examiner should provide a detailed rationale for every opinion provided.  

4.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any current disorder of the upper extremities and chest.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  

After examining the Veteran and reviewing the record, the examiner should clearly delineate all disabilities of the upper extremities and chest that are separate and distinct from his service-connected cervical strain.  

Thereafter, with respect to each diagnosed disability, the examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is related to his military service, to specifically include the August 1979 injury documented therein.

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is proximately due to, or caused by, his service-connected cervical strain. 
   
c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the disability has been aggravated by his service-connected cervical strain.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and the Veteran's lay statements concerning pertinent symptomatology.  The examiner should provide a detailed rationale for any opinion provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


